United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3496
                         ___________________________

                           Jose Domingo Hernand Santos

                              lllllllllllllllllllllPetitioner

                                            v.

          Jefferson B. Sessions, III,1 Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                              Submitted: July 20, 2017
                                Filed: July 28, 2017
                                   [Unpublished]
                                  ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

      Guatemalan citizen Jose Domingo Hernand Santos petitions for review of an
order of the Board of Immigration Appeals (BIA) dismissing his appeal from the

      1
       Jefferson B. Sessions, III, is substituted for his predecessor under Rule
43(c)(2) of the Federal Rules of Appellate Procedure.
decision of an immigration judge (IJ) who denied him asylum, withholding of
removal, relief under the Convention Against Torture (CAT), cancellation of removal,
and special-rule cancellation under the Nicaraguan Adjustment and Central American
Relief Act of 1997 (NACARA). Santos argues that (1) he qualified for at least one
of the foregoing forms of relief, (2) the BIA erred by failing to detail its own rationale
for denying relief after adopting the IJ’s reasoning, (3) he is entitled to cancellation
of removal because his removal will present an exceptional and extremely unusual
hardship to his United States citizen daughter, and (4) he is entitled to NACARA
relief.

       To begin, we conclude that the BIA sufficiently and adequately explained its
decision. As to the denial of relief, Santos has not raised a viable legal or
constitutional challenge to the discretionary denial of cancellation based on hardship
to a qualifying relative. Further, his challenge to the denial of NACARA relief is
based on the unreviewable factual determination that Santos failed to register in a
timely manner for NACARA benefits. Finally, Santos waived his appeal of the
agency’s asylum, withholding, and CAT determinations by failing to meaningfully
challenge them in his brief. See Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th
Cir. 2004).2

      The petition for review is denied.
                       ______________________________




      2
      In any event, we conclude that substantial evidence supports the denial of
asylum, withholding of removal, and CAT relief.

                                           -2-